Citation Nr: 1130438	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  03-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for paranoid schizophrenia because new and material evidence had not been received.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

In a January 2005decision, the Board found that new and material service had been submitted and reopened the claim for service connection, and the merits of that claim were remanded for further development.  The case was subsequently returned to the Board for appellate review.

In December 2008, the Board issued a decision denying service connection for a psychiatric disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2009 Order, the Court vacated the December 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In particular, the parties noted that VA had not attempted to obtain identified treatment records from the VA Medical Centers in Topeka, Kansas, (Topeka VAMC) and Kansas City, Missouri (Kansas City VAMC).

In September 2010, the Board remanded the issue of entitlement to service connection for a psychiatric disorder for further development in compliance with the Joint Motion.  The case has since been returned to the Board for appellate review.

In its January 2005 and September 2010 remands, the Board instructed the agency of original jurisdiction (AOJ) to: ensure that there was compliance with all notice obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), contact the Veteran and request that he identify all health care providers who had treated him for a psychiatric disorder, obtain all additional relevant VA treatment records from the Topeka and Kansas City VAMCs and the VAMC in Leavenworth, Kansas, request all available service treatment and personnel records, request all available records pertaining to the Veteran's claim for Social Security Administration (SSA) disability benefits, and schedule the Veteran for a VA examination to obtain a medical opinion as to the etiology of his current disorder.

As explained below, the majority of the VCAA notice requirements have been met in this case, and the Veteran has not been prejudiced by any VCAA notice deficiencies.  Furthermore, the Veteran was asked to identify all health care providers who had treated him for a psychiatric disorder in letters dated in November 2007 and January 2011, and all identified and available VA treatment records have been obtained and associated with his claims file.  His service treatment and personnel records, as well his records from SSA, have also been obtained and associated with his claims file.  In addition, the Veteran was afforded a VA psychiatric examination in November 2007, and an opinion was obtained regarding the etiology of his current psychiatric disorder.  Therefore, the Board finds that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

 The issue of entitlement to a TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  A psychiatric disorder did not manifest in service or within one year thereafter and has not been shown to be causally or etiologically related to military service

CONCLUSION OF LAW

A psychiatric disorder was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Court has also held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board does acknowledge that the RO did not provide the Veteran with adequate notice prior to the initial rating decision in November 2002.  Nevertheless, the RO did send the Veteran a letter in January 2004, which informed him about the evidence necessary to substantiate his claim and the division of responsibilities in obtaining the evidence.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while adequate notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claim.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.

Moreover, the requirements with respect to the content of the notice were met in this case.   The January 2004 letter notified the Veteran of the evidence needed to substantiate his claim for service connection for a psychiatric disorder.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence he was expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has also substantiated his status as a Veteran, and he was notified of the second and third elements of the Dingess notice (i.e. existence of a disability and a connection between service and the disability) in the January 2004 letter.

The Board does acknowledge that the Veteran was not provided with notice of the type of evidence to establish a disability rating and an effective date for the disability on appeal.  Despite the inadequate notice provided to the Veteran pertaining to disability ratings and effective dates, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  In the decision below, the Board has denied service connection for a psychiatric disorder.  Thus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the his claim.  His Social Security Administration (SSA) records were also obtained and associated with the claims file.

The Board does note that the Veteran submitted a "Consent for Release of Confidential Patient Information" form in December 2002for records of private psychiatric treatment in 1976.  In a January 2003 letter, the RO was notified that there were no records of any psychiatric treatment provided to the Veteran in 1976 at that facility.  Therefore, VA determined that any further efforts to obtain such records would be futile 38 C.F.R. § 3.159(c)(2).  In an April 2003 SSOC, the Veteran was notified that there were no available records of psychiatric treatment from that facility in 1976.  Thus, VA has no further duty to attempt to obtain those medical records.  

The Board also notes that the Veteran's representative indicated in September 2010 that she did not have his current mailing address.  It bears emphasis that VA's duty to assist is not always a "one-way street."  The appellant has an obligation to assist in the adjudication of his claim in notifying VA of any change in address. See Wood v Derwinski, 1 Vet. App, 190, 193 (1991); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"). 

In addition, the Veteran was afforded a VA examination in November 2007 in connection with his claim for service connection for a psychiatric disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the November 2007VA examination and medical opinion obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as post-service medical records contained in the Veteran's claims file.  The examiner considered pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed and medical literature. 

The Board does note that additional medical records were associated with the claims subsequent to the November 2007 VA medical opinion.  However, in addition to reviewing the claims file, the examiner noted that he had reviewed the Veteran's electronic records documenting his treatment, including multiple hospitalizations, and he personally interviewed the Veteran.  Moreover, the Board notes that the additional treatment records did not provide any evidence of a psychiatric disorder in service, nor did they support a claim that a current disorder was related thereto.  Instead, they simply document ongoing treatment.  As such, the additional evidence does not affect the crux of the case and would not affect the November 2007 VA's examiner's rationale.  Thus, the medical opinion remains adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with SOCs and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Congenital or developmental defects, such as personality disorders, are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder, including schizophrenia.  His service treatment records are negative for any complaints, treatment, or diagnosis of a psychiatric disorder during service.  At the time of his enlistment examination in December 1974, the Veteran specifically denied having a medical history of treatment for a mental condition or any problems with depression or excessive worry, trouble sleeping, or nervous trouble of any sort, and no pertinent abnormalities were noted at that time.  On examination, his psychiatric status was found to be normal.  While the Veteran was seen for various maladies on several occasions in service, the records do not reflect treatment or symptoms referable to any psychiatric problems.  The Veteran was evaluated and subsequently received a medical discharge from service for pre-existing enuresis due to small bladder capacity.  However, the records did not show any signs or symptoms of a psychiatric disorder.  

The first evidence of any complaints or treatment for psychiatric problems was in November 1979, nearly four years after the Veteran's discharge from service.  At that time, the Veteran was evaluated at a State Psychiatric Hospital by Court order for the purpose of determining whether he was competent to stand trial for armed robbery.  On examination, the Veteran reported that he was evaluated by psychiatric services during military service for hallucinations and "banging" his head.  He also reported a history of drug and alcohol abuse, visual and auditory hallucinations, paranoid ideations, emotional lability, and suicidal attempts, apparently related to gestures he supposedly made in jail while awaiting trial. The report noted that Veteran told a psychologist that it would be easy to feign mental illness, but that he did not intend to do so.  However, the Veteran's response on psychological tests suggested that he was attempting to portray himself as mentally disturbed.  The psychologist found no evidence of a psychosis and described the Veteran as a self-centered, angry, immature person with moderate high level of dependency, particularly on females.  The Veteran was moody and a little grandiose, and he had poor impulse control.   The psychologist opined that he was very likely to abuse alcohol and drugs, exhibit rebelliousness toward authority, act impulsively, and exercise poor judgment.  The diagnoses included a personality disorder, mixed type: anti-social and dependent.

The Veteran was subsequently convicted and sentenced to 5 to 20 years for armed robbery.  State Psychiatric Hospital records show that he was evaluated for the second time in July 1982.  The examiner indicated that the Veteran made a very good adjustment during his initial incarceration at the State Penitentiary and was eventually transferred to a minimum security outside dorm.  However, he was returned inside the prison in 1981 because of possession of marijuana.  His mental condition deteriorated after the transfer and was manifested by bizarre behaviors, including running around his cell naked, talking to himself incoherently, threatening staff, and starting arguments with other inmates.  Other incidents include burning his clothes on a day he was to be visited by relatives, attacking a staff member, and smearing feces all over his cell.  The diagnoses included schizophrenia, undifferentiated type, and mixed substance abuse.

Additional State Psychiatric Hospital records show that the Veteran was admitted to the facility at least six times during his ten years of incarceration (1979 to 1989). (See February 1989 Discharge Summary report).  The diagnoses were essentially the same on each occasion and included schizophrenia and anti-social personality disorder.

Additional evidence of record included numerous VA and private medical records, and some duplicate records received from SSA showing treatment for psychiatric problems.  The records document continued problems with alcohol and polydrug abuse and increased psychotic symptoms. The Veteran had been assessed as having various psychiatric disorders, but the principal diagnosis has been schizophrenia.

Based on the foregoing, the medical evidence does not show that a psychiatric disorder manifested in service or for many years thereafter.  The Board does acknowledge the Veteran's reports on various occasions that he began to experience psychiatric symptoms in service and that such symptoms have continued in the years since that time.   For example, a November 2000 VA discharge summary reveals that he reported that he began hearing voices in service in 1975 and that he had received intermittent treatment ever since.  A February 2002 VA discharge summary also indicates that he stated that he had been disabled from a chronic psychiatric disorder ever since service. 

The Board does note that the Veteran is competent to report his experiences and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he experienced psychiatric symptoms, such as hallucinations, in service and received psychiatric treatment during that time.  However, his allegations are inconsistent with the contemporaneous record.  Specifically, there is no documentation showing that he had any complaints, treatment, or diagnosis of a disorder in service or for several years thereafter.  

In addition, the Board notes that the Veteran's own statements regarding the onset of his psychiatric disorder are inconsistent.  For example, he has reported on several occasions that he began to experience auditory hallucinations in service and that he has received psychiatric treatment ever since that time.  However, an August 1989 mental health examination report from a private medical facility reveals that he reported that experiencing auditory hallucinations at the age of 9.  A March 1992 VA hospital summary also indicates that he reported that hallucinations began in 1970.  Moreover, during VA evaluations dated in January 2005, he reported that auditory hallucinations first developed in 1984.  Furthermore, a February 2005 VA treatment note reflects that he reported that auditory hallucinations began in both the 1960s and in 1984.

The Board further notes that the Veteran told a psychologist in November 1979 that it would be easy to feign mental illness.  Moreover, he was specifically provided a psychological evaluation at that time, and the psychologist commented that the Veteran's response on psychological tests suggested that he was attempting to portray himself as mentally disturbed.  Indeed, he was only found to have a personality disorder at that time, and as such, there is affirmative evidence showing that the Veteran did not have a psychiatric disorder that had continued since service.  It was not until 1981, after he transferred inside prison, that he was noted to have bizarre behaviors and diagnosed with a psychiatric disorder, namely schizophrenia, other than a personality disorder.   

In summary, there are no contemporaneous records documenting symptomatology or treatment in service, and the Veteran has provided inconsistent reports regarding the onset of his psychiatric disorder.  There was also post-service psychological testing that showed he did not have such a disorder as of November 1979, even though a psychologist believed that he was trying to feign a psychiatric disorder.  Therefore, the Board finds that the Veteran's reported history regarding the onset of his psychiatric disorder to be not credible.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a psychiatric disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a psychiatric disorder manifested during active duty service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Moreover, the November 2007 VA examiner reviewed the Veteran's claims file, electronic records, and medical history.  He also interviewed the Veteran and performed a mental status evaluation after which he opined that that there was no evidence that the Veteran's current psychiatric disability was present in service or was aggravated by anything in service.  The examiner reasoned that it was clear that the Veteran had antisocial tendencies early in life that resulted in problems in school, several incarcerations, and an inability to complete high school.  Although the Veteran reported that he heard voices prior to service and that he was hospitalized for psychiatric problems in service, there was no evidence of any pre-morbid conditions or any psychiatric treatment in his service treatment records.  The examiner stated that he found it highly unlikely that any such records would not be available.  He also commented that the Veteran seemed to have admitted to military recruiters that he had legal problems and provided a good description of such problems to them.  Thus, it was unlikely that the recruiters would not have been able to pick up on some kind of disturbance had he been psychotic at that time.  The Veteran reported that he was absent without leave (AWOL) in service because voices told him that he would be killed otherwise; however, the examiner noted that there was no evidence that he was seen by a psychiatrist and no documentation of any discussion with medical personnel at that time.  The formal reason for discharge was listed as enuresis, but the examiner suspected that his AWOL status and difficult adjustment were also likely considerations in the decision concerning his discharge.

Furthermore, the November 2007 VA examiner indicated that there was some evidence in the literature that pre-schizophrenic conditions can caused disruptions in behavior.  However, he stated that it would be somewhat of "a stretch" to say that that his behaviors exhibited prior to and during service were pre-morbid schizophrenic symptoms, as they did not have the more typical bizarre qualities and really had more of legal qualities involved.  In addition, the examiner observed that the Veteran's time in service was relatively short and that there were no traumatic events during that time.

The Board does note that a VA physician opined in April 2002 that the Veteran's psychiatric disability first presented while he was in service.  She reasoned that he had his "first break" while in service and had multiple hospitalizations at that time.  This was during his late adolescence, and she commented that early adulthood was the usual time when schizophrenia presents itself.  She indicated that his schizophrenic illness was not caused by any drug or alcohol abuse, that his psychosis was under better control when he was able to maintain sobriety, and that he came from a high functioning family with no history of drug or alcohol abuse.  Thus, she stated that his "records" clearly demonstrated that he had a schizophrenic illness that first presented while he was in service.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the November 2007 VA examiner's opinion to be more probative than the April 2002 VA physician's opinion.  Although the April 2002 VA physician indicated that records demonstrated a schizophrenic illness that presented in service, there is there is no indication that she reviewed the Veteran's entire claims file.  In fact, it is unclear as to what records she did review.  As explained above, there is no evidence of any complaints of or treatment for psychiatric problems in the Veteran's service treatment records.  To the extent that the opinion may have been based upon the Veteran's reports of treatment for psychiatric problems in service, the Board has determined that such reports are not credible.  An opinion based on such an inaccurate history is inadequate and entitled to minimal probative weight.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Moreover, the April 2002 the physician did not provide any explanation or discussion of the other relevant facts in this case, such as the lack of findings several years following the Veteran's military service, including the November 1979 psychological evaluation revealing that he only had a personality disorder.  Thus, her opinion appears to rest on incomplete information 

On the other hand, the November 2007 VA examiner offered his opinion based on a thorough and detailed review of the evidence, including the Veteran's complete service treatment records, and he offered a thorough rationale for the opinion reached that is clearly supported by the evidence of record.  The examiner acknowledged the Veteran's reports of psychiatric symptoms both prior to and during service, but reasoned that there was no documented medical evidence of such symptoms prior to or during service and that  military recruiters would have likely noticed problems at the time the Veteran entered service if he had been psychotic.  He also stated that there was no evidence of any premorbid conditions prior to service even though the Veteran had antisocial tendencies early in life, and he cited to medical literature.  Thus, the examiner's rationale is based on facts consistent with the other competent and credible evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the November 2007 VA examiner who had the benefit and review of medical records and who provided a rationale supported by the record.  

There is no other medical evidence showing a relationship between a current psychiatric disorder and the Veteran's military service.  Neither the Veteran, nor his representative, has alluded to the existence of any such evidence.  

The Board does acknowledge that the Veteran and his representative have submitted medical literature in support of his claim.  However, this evidence is general in nature, and no examiner has specifically related the information contained therein to the Veteran. See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional."). Thus, the Board finds that the medical literature is of little probative value in this case.

Based on the foregoing, the evidence does not show that the Veteran has a current psychiatric disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a psychiatric disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a psychiatric disorder is denied.


REMAND

The Board previously referred the issue of entitlement to TDIU to the RO for appropriate action in September 2010.  Rather than issuing a rating decision, the RO adjudicated the claim in a supplemental statement of the case (SSOC) in May 2011.  The Veteran's representative subsequently submitted a VA Form 9 that same month in which she indicated that he wanted to appeal of the issues listed on the SSOC.  

Appellate review is generally initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case is furnished. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Because in this case the RO first adjudicated the issue in the SSOC, the indication in the May 2011 VA Form 9 that the Veteran wished to appeal this issue is construed as an NOD.  

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case addressing the issue of entitlement to TDIU.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects her appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


